            Case 1:16-cv-02482-EGS Document 84 Filed 07/29/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 .                                               ) Case No. 1:16-cv-02482-EGS
                                                 )
 WESTERN ENERGY ALLIANCE, et al.,                )
                                                 )
       Plaintiffs,                               )
                                                 )
 v.                                              )
                                                 )
 U.S. DEPARTMENT OF THE                          )
 INTERIOR, et al.,                               )
                                                 )
       Defendants.                               )




                              TWELFTH JOINT STATUS REPORT



       1.       Plaintiffs, Western Energy Alliance and North Dakota Petroleum Council

challenge the actions of the Defendants, the Department of the Interior and the Bureau of Land

Management (“BLM”) in issuing Land Use Plan Amendments relating to the Greater Sage-

Grouse (“Plan Amendments”).

       2.       This case is currently stayed at the joint request of Plaintiff and Defendants to

avoid the waste of resources that would be incurred in proceeding with litigation while the

Defendant Agencies are actively revisiting the challenged policies and undertaking

administrative actions that could obviate the need for litigation. See ECF Nos. 70, 72, 73, 75, 76,

77, 78, 79, 80, 81, and 82.

       3.       On April 30, 2020, the Plaintiff and Defendants submitted a status report advising

the Court that they believed a continued stay of 90 days was warranted. See ECF No. 83. On

July 2, 2020, the Court directed the parties to submit a joint status report by July 29, 2020
            Case 1:16-cv-02482-EGS Document 84 Filed 07/29/20 Page 2 of 5



advising the Court of whether a continued stay is warranted or if litigation deadlines should be

reinstated. As set forth below, Plaintiff and Defendants submit that a continued stay of 90 days

is warranted.

       4.       In support of continuing the stay, Plaintiff and Defendants note that, on March 15,

2019, BLM issued Records of Decision and final Resource Management Plan Amendments

(“RMPA”) for Greater Sage-Grouse for Oregon, Colorado, Idaho, Utah, Nevada/Northeastern

California, and Wyoming. 1 In litigation challenging the BLM’s 2019 RODs, the U.S. District

Court for the District of Idaho granted a motion by plaintiffs in that case to preliminarily enjoin

the BLM’s 2019 RMPAs. See Dkt. No. 189, W. Watersheds Proj., et al. v. Schneider, et al.,

1:16-cv-00083-BLW (D. Idaho, Oct. 16, 2019).

       5.       On February 21, 2020, in response to the Idaho Court’s Preliminary Injunction

Order, the BLM published six draft Supplemental Environmental Impact Statements (“SEISs”)

to “supplement and clarify the NEPA analysis BLM relied on in approving its 2019 Sage Grouse

Plan Amendments. See, e.g., Notice of Availability of the Idaho Draft Supplemental

Environmental Impact Statement for Greater Sage-Grouse Conservation, 80 Fed. Reg. 10,185

(Feb. 21, 2020). The BLM extended the comment period from 45 days to 90 days on April 6,

2020. The comment period will close on May 21, 2020. BLM anticipates that it will complete

the SEIS process by this fall. The outcome of this SEIS process may impact Plaintiff’s claims

concerning the 2019 Sage-Grouse Plan Amendments.




1https://eplanning.blm.gov/epl-front-
office/eplanning/planAndProjectSite.do?methodName=renderDefaultPlanOrProjectSite&projectI
d=90121&dctmId=0b0003e880fb63b3
              Case 1:16-cv-02482-EGS Document 84 Filed 07/29/20 Page 3 of 5



         6.       In addition, the Plaintiffs and Defendants note that the Forest Service issued the

Final EIS and draft RODs for Proposed Land Management Plan Amendments for pre-decisional

objections on July 31, 2019. 2 Under Forest Service regulations, the Final EISs and draft ROD

are subject to a pre-decisional objection process. See 36 C.F.R. 219 subpart B. The period for

filing objections closed on October 1, 2019. Final RODs will be issued after the Forest Service

responds to the objections received.

         7.       Plaintiff and Defendants have conferred and agree that the processes initiated by

the Agencies may result in further administrative actions that could obviate the need for litigation

in this case.

         8.       To conserve litigant and judicial resources, Plaintiffs and Defendants request that

the current stay of the litigation be continued for an additional 90 days.

         9.       Courts have broad discretion to stay proceedings and to defer judicial review in

the interest of justice and efficiency. “[T]he power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254

(1936), quoted in Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998); CMAX, Inc. v.

Hall, 300 F.2d 265, 268 (9th Cir. 1962); see also Am. Petroleum Inst. v. EPA, 683 F.3d 382, 388

(D.C. Cir. 2012) (premature and unnecessary judicial review “would hardly be sound

stewardship of judicial resources”).

         10.      Nothing in this agreement precludes any party from seeking to lift this stay and

reinstate the litigation.




2   https://www.govinfo.gov/content/pkg/FR-2019-07-31/pdf/2019-16283.pdf
          Case 1:16-cv-02482-EGS Document 84 Filed 07/29/20 Page 4 of 5



       11.     Within 90 days the parties shall submit a status report advising the Court whether

a continued stay is warranted. If litigation deadlines should be reinstated, the parties shall

propose a revised litigation schedule.

       12.      Counsel for the Federal Defendants has conferred with counsel for the proposed

Defendant-Intervenors and is advised that they do not oppose continuation of the stay.

       Respectfully submitted this 29th day of July 2020.

.

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General

                                               /s/ Barclay T. Samford
                                               BARCLAY T. SAMFORD
                                               LUTHER L. HAJEK
                                               U.S. Department of Justice
                                               Environment and Natural Resources Division
                                               Natural Resources Section
                                               999 18th Street, South Terrace, Suite 370
                                               Denver, CO 80202
                                               Tel: (303) 844-1376; (303) 844-1475
                                               Fax: (303) 844-1350
                                               E-mail: luke.hajek@usdoj.gov
                                               clay.samford@usdoj.gov

                                               ATTORNEYS FOR DEFENDANTS


                                               BEATTY & WOZNIAK, P.C.
                                               /s/ Bret A. Sumner
                                               Bret A. Sumner
                                               bsumner@bwenergylaw.com
                                               Malinda Morain
                                               mmorain@bwenergylaw.com

                                               BEATTY & WOZNIAK, P.C..
                                               216 Sixteenth Street, Suite 1100
                                               Denver, Colorado 80202-5115
                                               Phone Number: 303-407-4499
                                               Fax Number: 1-800-886-6566

                                               ATTORNEYS FOR PLAINTIFFS
Case 1:16-cv-02482-EGS Document 84 Filed 07/29/20 Page 5 of 5



                           WESTERN ENERGY ALLIANCE
                           NORTH DAKOTA PETROLEUM COUNCIL
